Title: To Benjamin Franklin from James Lovell, 20 June 1778
From: Lovell, James
To: Franklin, Benjamin


Sir
York Town June 20th 1778
By a most unlucky Mistake I did not forward the Resolve of May 5th. with the Ratifications of the Treaties sent in that Month in the Packets A.B.C.; but I have sent them in D.E. via Martinique; and now forward them in F.G. via Boston, not allowing myself to wait for the Concurrence of the Committee in a joint Letter.
Our Troops were in the City of Philadelphia the morning of the 18th. The Intentions of the Enemy in evacuating it cannot yet be explained. Our Army is in Motion and will press them. The Gazettes contain every Thing material. By the Arrival of Mr. Sim: Deane May 2d Capt. Courter May 18th. Mr. Stevenson June 10th and Messrs. Holker and Carmichael June 18th. we have the Favours of yourself and other Friends in Continuance. Commissioners will be particularly nominated to transact our Affairs at Lisbon and the Hague, if those Courts are well disposed towards us.
We are now growing anxious about our worthy Friend Adams. I am affectionately Your most humble Servant
James Lovell.
Honble Doctor Franklin
 
Endorsed: Mr Lovel’s Letter with Resolve of Congress
Notation by John Adams: Mr Lovels Letter June 20 [in another hand: 1778] inabling Power to withdraw the 11. & 12. Articles.
